Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 11, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant testified that he resigned because the high temperature in the office where he worked made him ill. He also testified that he complained to his superiors about the working conditions but admitted that he never asked for a transfer. There is substantial evidence in the record to support the *836conclusion by the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause by not requesting a transfer or fully pursuing all possible courses of action before resigning (see, Matter of Steed [Roberts], 115 AD2d 166). In addition, claimant also admitted that he never supplied any medical documentation to his employer to support his claim of illness (see, Matter of Haas [Levine], 51 AD2d 838).
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.